         Case 1:18-cv-01853-EGS Document 93 Filed 10/24/18 Page 1 of 4



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA

                                                 )
GRACE, et al.;
                                                 )
       Plaintiffs,                               ) No. 1:18-cv-01853 EGS
v.                                               )
JEFFERSON BEAUREGARD SESSIONS III,               )
Attorney General of the United States, et al.,   )
                                                 )
       Defendants.                               )
                                                 )
                                                 )
                                                 )




PLAINTIFFS’ REPLY IN SUPPORT OF STATEMENT OF UNDISPUTED MATERIAL
                               FACTS
           Case 1:18-cv-01853-EGS Document 93 Filed 10/24/18 Page 2 of 4



       Defendants’ opposition to Plaintiffs’ Statement of Undisputed Material Facts relies solely

on the premise that Local Rule 7(h)(2) governs this case rather than Local Rule 7(h)(1), and

therefore it was improper for Plaintiffs to file their Statement. Tellingly, however, Defendants

fail to cite the actual text of the Local Rule upon which they rely.

       Local Rule 7(h)(2) provides that the requirement of filing a statement of undisputed

material facts “shall not apply to cases in which judicial review is based solely on the

administrative record.” D.C. LCvR 7 (emphasis added). Here, as set forth more fully in

Plaintiffs’ Motion for Consideration of Evidence Outside of the Administrative Record and

Plaintiffs’ Reply in support thereof, 1 this is not a case in which judicial review should be based

solely on the administrative record. Plaintiffs’ claims are not confined to Administrative

Procedure Act (“APA”) claims and, even with respect to the APA claims, consideration of extra-

record prior policies is warranted. Defendants themselves consistently cite to evidence outside

of the administrative record. See Def. MSJ at 20 (referencing Refugee, Asylum, and

International Operations Directorate Officer Training Course, Credible Fear of Persecution and

Torture Determinations (Feb. 13, 2017)); id. at 33 (same); id. at 36 (same); id. at 29-30 (citing

Department of Justice brief not part of the administrative record); Def. MSJ Opp. at 34 n.16

(citing Executive Office of Immigration Review memorandum that is not part of the

administrative record). Thus, based on its plain language, Local Rule 7(h)(2) does not apply. 2



       1
          Plaintiffs hereby incorporate the arguments set forth in their Motion for Consideration
of Evidence Outside of the Administrative Record and Reply in support thereof.
        2
          The cases cited by Defendants are not to the contrary as they either did not involve
extra-record evidence at all or the court did not rely on such evidence in reaching its decision.
Gore v. D.C., 67 F. Supp. 3d 147, 151 n.3 (D.D.C. 2014) (quoting Rule 7(h)(2)’s language
providing that statement of fact requirement is not applicable in cases “solely” based on
administrative record; extra-record evidence not at issue); Davis v. Pension Ben. Guar. Corp.,
815 F. Supp. 2d 283, 290-92 (D.D.C. 2011) (Kennedy, J.) (declining to consider extra-record
evidence relied upon to dispute factual basis of agency decision); Koretoff v. Vilsack, 841 F.
                                                  1
         Case 1:18-cv-01853-EGS Document 93 Filed 10/24/18 Page 3 of 4



       Because they rely solely on the inapplicable Local Rule 7(h)(2), Defendants decline to

dispute any specific statement of fact set forth by Plaintiffs. Def. SoF Opp. at 3. At a minimum,

this means that Plaintiffs’ facts that are supported by the administrative record are

uncontroverted and should be deemed so by the Court.

       Defendants strangely contend that their own Statement of Facts should be deemed

unopposed, Def. SoF Opp. at 3, but Defendants did not include a Statement of Facts either

separately or in their Summary Judgment motion. Further, Plaintiffs have clearly indicated their

disagreement with Defendants’ interpretation of the record where appropriate.

       With regard to Plaintiffs’ statements of fact that rely on extra-record evidence,

Defendants similarly opt not to dispute any of the facts either specifically or generally. Def. SoF

Opp. at 3. In their opposition to Plaintiffs’ evidence motion, Defendants do selectively object to

a small portion of the evidence as not meeting the standards for summary judgment evidence.

But, as Plaintiffs explain more fully in their evidentiary reply, Defendants’ unsupported

arguments rely on a misunderstanding of the hearsay rule or hearsay exceptions. Further,

Defendants have raised no such objections to the vast majority of evidence offered by Plaintiffs,

which renders moot their unsupported statement that Plaintiffs have no evidence on which to

base their summary judgment motion, Def. SoF Opp. at 1. Accordingly, if the Court grants

Plaintiffs’ Motion for Consideration of Evidence Outside of the Administrative Record, then the

facts that are based on such evidence should be deemed unopposed. D.C. LCvR 7 (“[T]he Court

may assume that facts identified by the moving party in its statement of material facts are

admitted, unless such a fact is controverted in the statement of genuine issues filed in opposition

to the motion.”).


Supp. 2d 1, 3 n.1 (D.D.C. 2012) (Huvelle, C.J.) aff’d, 707 F.3d 394 (D.C.Cir. 2013) (determining
that plaintiffs’ claims failed regardless of extra-record evidence).
                                                 2
          Case 1:18-cv-01853-EGS Document 93 Filed 10/24/18 Page 4 of 4



Dated: October 24, 2018                         Respectfully submitted,



                                                /s/ Jennifer Chang Newell
Eunice Lee**                                    Jennifer Chang Newell**
Karen Musalo**                                  Katrina Eiland**
Anne Dutton**                                   Cody Wofsy**
Center for Gender & Refugee Studies             Julie Veroff
200 McAllister St.                              American Civil Liberties Union Foundation,
San Francisco, CA 94102                         Immigrants’ Rights Project
(415) 565-4877                                  39 Drumm Street
                                                San Francisco, CA 94111
Scott Michelman (D.C. Bar No. 1006945)          (415) 343-0774
Arthur B. Spitzer (D.C. Bar No. 235960)
American Civil Liberties Union Foundation       Judy Rabinovitz**
     of the District of Columbia                Omar C. Jadwat**
915 15th Street NW, Second Floor                Lee Gelernt
Washington, D.C. 20005                          Celso J. Perez (D.C. Bar No. 1034959)
(202) 457-0800                                  American Civil Liberties Union Foundation,
                                                Immigrants’ Rights Project
Thomas Buser-Clancy**                           125 Broad Street, 18th Floor
Andre Segura**                                  New York, NY 10004
ACLU Foundation of Texas                        (212) 549-2660
P.O. Box 8306
Houston, TX 77288                               Sandra S. Park**
(713) 942-8146                                  Emma Roth**
                                                Lenora M. Lapidus
                                                American Civil Liberties Union Foundation,
Attorneys for Plaintiffs                        Women’s Rights Project
                                                125 Broad Street, 18th Floor
**Admitted pro hac vice                         New York, NY 10004
                                                (212) 519-7871




                                            3
